United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                      July 10, 2019

                                         Before

                            KENNETH F. RIPPLE, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

                            DIANE S. SYKES, Circuit Judge



No. 17-2040

JOHN DOE,                                       Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Northern District of
                                                Illinois, Eastern Division.
      v.
                                                No. 1:15-cv-11168
KEVIN K. MCALEENAN,
Acting Secretary of Homeland                    John Z. Lee, Judge.
Security, et al.,
       Defendants-Appellees.

                                       ORDER

       On consideration of the letter of the Government requesting correction of the
opinion in this appeal issued on July 3, 2019, the opinion is amended on page 3 by
replacing “and up to $3,000,000 for a new commercial enterprise located in an area with
an unemployment rate significantly below the national average” with “and $1,000,000 for
a new commercial enterprise located in any other area.”